Citation Nr: 1241276	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the feet.  

2.  Entitlement to service connection for tendonitis of the legs, claimed as secondary to frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to May 1977 and from May 1978 to December 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 decisions by the RO which, in part, denied the benefits sought on appeal.  In November 2010, the Board denied the issues currently on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court, in pertinent part, vacated the November 2010 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in March 2012.  


FINDING OF FACT

The Veteran does not have any residual disability from his alleged frostbite in service, nor is there any competent medical evidence that any claimed disability of the feet and legs, including tendonitis is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of frostbite of the feet due to disease or injury which was incurred in or aggravated by service, nor may any claimed disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The Veteran does not have tendonitis of the legs due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August and December 2005 and April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records (STRs), and VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal.  This examination was comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a comprehensive and rational explanation for the conclusions reached.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

An award of service connection is also contemplated where the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Residuals of Frostbite

The Veteran contends that while on bivouac during basic training in the winter of 1976/77, he suffered frostbite of the feet that was so severe that he had to be medivac'd to the post hospital at Ft. Jackson, South Carolina and was admitted for several days before being returned to duty.  The Veteran asserts that he developed tendonitis in both legs, and that he has had chronic problems with his feet and legs ever since.  

While the Veteran is competent to describe the symptoms he experienced in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The Veteran's current foot and leg problems may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his current problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the Veteran's STRs do not include any medical records for his reported hospitalization in the winter of 1976/77, or the entrance or separation examinations for his second period of active service from May 1978 to December 1979.  However the evidence of record does include his active duty training separation examination in April 1977, and additional STRs for his second period of service in 1978 and 1979, none of which showed any complaints, treatment, abnormalities or diagnosis for frostbite of the feet or any other foot or leg problems.  

Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The favorable evidence in this case consists two VA outpatient notes showing treatment for painful ingrown toe nails in May and July 2005, and a notation by the treating physician to the effect that the current toe nail abnormalities "could be" due to the Veteran's reported history of frostbite of the feet in service.  

Additional VA and private medical records showed treatment for various maladies from 2004 to 2011, including low back and cervical spine problems with associated upper and lower extremity neurological symptoms since a motor vehicle accident in May 2004.  The records also showed a long history of polysubstance abuse (cocaine, alcohol and smoking).  

In March 2012, the Board remanded the appeal for a VA examination to determine the nature and etiology of the Veteran's bilateral foot and leg complaints.  When examined by VA in May 2012, the examiner indicated that the claims file was reviewed and included a detailed description of his complaints, medical history and clinical findings on examination.  The Veteran's medical history included polysubstance abuse, syphilis (in the 1980's), smoking, and diabetes mellitus, type 2 diagnosed in June 2011.  The examiner commented that neurosyphilis can cause widespread musculoskeletal and/or peripheral neuropathic pain even following eradication.  

On examination, there was some numbness in both feet and onychomycosis of both great toes and the second and fifth toes on the left foot.  There was no evidence of osteoarthritis in either foot.  The examiner indicated that the Veteran's mild length dependant peripheral polyneuropathy of both lower extremities could be due to any number of conditions, including his history of polysubstance abuse, but was not likely the result of his reported cold injury in service.  The examiner explained cold injuries of the feet typically cause well demarcated stocking distribution numbness that is often associated with stocking distribution skin changes, and that the Veteran did not have any stocking distribution skin changes of the lower extremities.  He also indicated that fungal toenails are normal occurrences [in Florida] and are not attributable to cold injury 30 years ago.  

The examiner also noted that there was evidence of ichtheosis affecting the right distal lateral shin and anterior distal calf, bilateral patellofemoral pain syndrome, bilateral ankle tibocalcaneal ligament strain, and bilateral plantar fasciitis.  However, he opined that the additional disabilities were less likely than not related to the reported cold injury in service, and that there was no evidence of a tendon condition which was related to service.  He opined that the Veteran's bilateral plantar fasciitis was not the result of a cold injury in service, but rather the result of the normal aging process.  The examiner explained that if the Veteran suffered a cold injury to the lower extremities, it would likely first have demonstrated itself in the toes which, in this case, appear unaffected by cold injury.  

In this case, the Board finds the May 2012 VA opinion persuasive as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran did not have a disability of the feet or legs, including tendonitis due to cold injury in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In contrast, the assessment on the VA outpatient notes in May and July 2005, did not offer a definitive opinion and merely suggested that the Veteran's foot problems "could be" related to cold injury in service.  The examiner did not review the claims file or provide any discussion or analysis of the facts or the basis for the conclusions reached.  

In this regard, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  Under the circumstances, the Board finds that the speculative assessments on the VA outpatient notes are outweighed by the definitive VA medical examination opinion.  Accordingly, the Board accords little probative value to the VA outpatient notes.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his current foot and leg disabilities may be related to service is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  

Inasmuch as there is no objective evidence of any foot or leg problems in service or until more than 25 years after service, and no competent probative medical evidence relating any current foot or leg disability to service, the record affords no basis to grant service connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of frostbite of the feet is denied.  

Service connection for tendonitis of the legs, claimed as secondary to frostbite of the feet is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


